UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


IMANI A. MAHDI,                          )
                                         )
              Plaintiff,                 )
                                         )
       v.                                )       Civil Action No. 16-1093-CRC
                                         )
                                         )
PATRICK J. MURPHY,                       )
                                         )
              Defendant.                 )


                            MEMORANDUM OPINION

       This matter, brought pro se under Title VII of the Civil Rights Act, is before

the Court on Defendant’s Motion to Dismiss under Federal Rule of Civil Procedure

12(b)(3) for improper venue and Rule 12(b)(6) for failure to state a claim upon which

relief can be granted. Plaintiff has not complied with the order to respond to

Defendant’s Motion to Dismiss by November 7, 2016. See Oct. 3, 2016 Order [ECF

No. 9]. Therefore, the Court finds Defendant’s arguments for dismissal to be

conceded. See generally Def.’s Mem. in Support of Mot. to Dismiss.

       Title VII’s venue provision requires such actions to be brought in the judicial

district in the State where (1) the unlawful employment practice is alleged to have

occurred; (2) the relevant employment records are maintained and administered; or (3)

the plaintiff would have worked but for the alleged unlawful practice. 42 U.S.C.

§ 2000e-5(f)(3). If the defendant “is not found within any such district,” the action

may be brought in the judicial district in the State where defendant’s principal office

is located. Id.



                                             1
      It is clear from the allegations in the complaint that this action arose from

Plaintiff’s employment in Fort Belvoir, Virginia, which is also the location of

Defendant’s principal office. See Def.’s Mem. at 6. Given Plaintiff’s inaction, the

interests of justice would not be served by transferring this case to the U.S. District

Court for the Eastern District of Virginia. Therefore, the Court will grant Defendant’s

motion to dismiss under Rule 12(b)(3) and dismiss the case without prejudice. A

separate Order accompanies this Memorandum Opinion.




                                                ____________s/_______________
                                                CHRISTOPHER R. COOPER
DATE: December 21, 2016                         United States District Judge




                                            2